Citation Nr: 0318634
Decision Date: 08/01/03	Archive Date: 10/02/03

Citation Nr: 0318634	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  94-01 866	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the left hip.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1943.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 RO decision, which 
denied the veteran's application to reopen his claim of 
service connection for arthritis of the left hip.  

In a January 1996 decision, the Board denied the veteran's 
application to reopen his claim of service connection for 
arthritis of the left hip.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 1997 Memorandum Decision, the 
Court affirmed the Board's decision, and in an October 1997 
Order, further denied the veteran's motion for 
reconsideration.  

The veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In a September 1998 decision, the Federal Circuit 
vacated the Court's decision and remanded the case to the 
Court.  Subsequently, in a December 1998 Order, the Court 
vacated the Board's January 1996 decision and remanded the 
case to the Board.  

In June 1999, the Board remanded the case to the RO for 
further development.  Following completion of the requested 
development, the case was returned to the Board for further 
appellate review.  

In a September 2002 decision, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for arthritis of the 
left hip.  

In January 2003, the Board received a Motion for 
Reconsideration of its September 2002 decision, filed by the 
veteran's representative, under the provisions of 38 U.S.C.A. 
§ 7103 (West 2002) and 38 C.F.R. § 20.1000 (2002).  In a May 
2003 Order for Reconsideration, a Deputy Vice Chairman of the 
Board granted the veteran's Motion for Reconsideration of the 
September 2002 Board decision, with respect to the issue of 
whether new and material evidence had been received to reopen 
a claim of service connection for arthritis of the left hip.  

It is noted that the Board's Deputy Vice Chairman also denied 
the veteran's Motion for Reconsideration as to two other 
issues addressed in its September 2002 decision (i.e., an 
earlier effective date for service connection for 
degenerative joint disease of the left knee and entitlement 
to an initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee).  Thus, the new 
and material evidence question is the sole issue currently 
before the Board.  

The decision, hereinbelow, will replace the September 2002 
Board decision, in part, with respect to the new and material 
evidence issue, and will constitute the final Board decision 
in this matter.  

The Board notes that in an October 2001 Supplemental 
Statement of the Case, the RO characterized the issue as 
entitlement to service connection for a left hip disorder.  
The RO did not expressly consider the issue of whether new 
and material evidence had been received to reopen the claim 
for service connection for a left hip disorder, proceeding to 
adjudicate the claim on a de novo basis.  

Even if the RO had determined that new and material evidence 
was presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been received that is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  The Board, hereinbelow, undertakes to adjudicate 
that question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  

The appeal is before the undersigned panel of Veterans Law 
Judges, who have been designated to make the final 
disposition of this proceeding for VA.




FINDING OF FACT

In an unappealed June 1973 decision rating decision, the RO 
denied the veteran's claim of service connection for a left 
hip disorder; the evidence received since the June 1973 
determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for arthritis of the left hip.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  

In this case, the veteran's claim of service connection for a 
left hip disorder was previously denied by the RO in April 
1962 and June 1973, on the basis that a left hip disorder was 
not shown by the evidence.  The veteran did not perfect an 
appeal with regard to these decisions, and they are 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In this case, the last final disallowance of the veteran's 
claim is the June 1973 RO decision, which denied the 
veteran's claim for service connection for a left hip 
disorder.  As such, the Board will consider evidence 
submitted since this RO determination in order to determine 
whether that evidence is new and material to reopen the 
veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the veteran's claim of service connection 
for a left hip disorder in June 1973, it considered his 
service medical records and VA examination reports.  

The service medical records indicated that the veteran 
complained of vague pain in his left hip and rheumatism since 
the age of 9; that x-rays of the left hip joint revealed no 
evidence of injury or other orthopedic pathology; and that 
after complaints of left leg pain in January and September 
1943, the veteran was diagnosed with left hip arthritis.  The 
VA compensation examination reports, dated in March 1962 and 
May 1973, showed that both x-rays and physical examination of 
the left hip were normal.  

The additional evidence received since the RO's June 1973 
rating decision includes private treatment records and doctor 
statements, a VA examination report, and testimony of the 
veteran.  

Private medical records, dated from May 1975 to December 
1999, reflect that the veteran was treated for diagnosed 
arthritis of the hips as early as May 1975, at which time the 
doctor reported that the veteran gave a history of the onset 
of arthritis in service.  Such diagnosis of arthritis was 
made without the benefit of x-ray films.  X-rays of the left 
hip taken in October 1998, indicate mild degenerative 
changes.

Additionally, an August 2001 VA examination report indicates 
that, upon physical examination, there was tenderness to 
palpation about the lateral aspect of both hips and normal 
range of motion of the left hip.  The impression was that of 
no evidence of significant abnormality of the left hip 
determined.  

Testimony of the veteran, given at the RO in January 1993, 
was that he had left hip complaints during service, which 
persisted following his discharge.  It was noted that he 
walked with a cane due to his left hip and left knee 
disability.   

The additional evidence received since the RO's June 1973 
rating decision is significant in that it shows that the 
veteran was treated by private doctors for diagnosed left hip 
arthritis, which was also the diagnosis given during service.  
Importantly, x-ray evidence of arthritis of the left hip is 
now of record.  The RO, in April 1962 and June 1973, had 
denied service connection on the basis that a current left 
hip disability was not shown.

It is also noted that, for the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Thus, the veteran's testimony 
and statements about left hip complaints persisting following 
his service discharge are presumed credible.  

The Board finds that the evidence submitted since the June 
1973 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Particularly with regard to the current diagnosis 
of left hip arthritis, and x-ray evidence thereof, the 
evidence is certainly new, as it was not of record at the 
time of the June 1973 RO decision.  The new evidence is also 
material in that it bears on the underlying issue of service 
connection.  That is, there is medical evidence of a current 
diagnosis of left hip arthritis, medical evidence of a 
diagnosis of left hip arthritis in service, and lay testimony 
that the veteran's left hip complaints in service persisted 
after his discharge from service.  

Thus, the Board finds that new and material evidence has been 
received since the June 1973 RO decision that denied service 
connection for a left hip disorder, and that the claim is 
reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for arthritis of the left hip, 
the appeal to this extent is granted, subject to further 
action as discussed hereinbelow.  


REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for arthritis of the left hip is now required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard.  In 
particular, it does not appear that the veteran has been 
afforded a VA examination to determine the etiology of his 
current left hip disability.  

Moreover, as noted above, the VCAA was signed into law during 
the pendency of the veteran's appeal.  The VCAA essentially 
enhances the VA's obligation to notify him about his claim 
i.e., what information or evidence is required to grant his 
claim, and to assist him to obtain evidence for his claim.  

On remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and further 
developing the evidence, as deemed appropriate.  See 38 
U.S.C.A. §§ 5102, 5103(a).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

A review of the record indicates that the RO, in a May 2001 
letter, informed the veteran about the VCAA; however, that 
letter pertained to a claim of secondary service connection 
for a right knee disability.  The RO has not provided the 
veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA, in regard to 
his present left hip claim.  This due process deficiency must 
be addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate 
steps to ensure that all 
notification and development action 
required by the VCAA is completed.  
This includes issuing any additional 
letters to the veteran and obtaining 
any additional medical or other 
evidence as deemed appropriate, in 
regard to the duty to notify him of 
what information or evidence was 
needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of service 
connection for a left hip disorder.

2.  The RO should arrange for the 
veteran to be afforded a VA 
orthopedic examination to ascertain 
the current nature and etiology of 
any current left hip disorder found.  
The claims folder should be provided 
to and reviewed by the examiner in 
conjunction with the examination.  
All necessary tests should be 
performed, to include x-ray studies.  
Based on examination findings, 
historical records, and medical 
principles, the examiner should 
furnish a medical opinion, with full 
rationale, as to whether it is as 
least as likely as not that the 
veteran's current left hip 
disability, diagnosed or otherwise 
claimed, is etiologically related to 
the left hip complaints in service 
or otherwise to the veteran's period 
of service from February 1941 to 
October 1943.

3.  The veteran is hereby notified 
that it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination 
without good cause may include 
denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  
In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent 
to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO should 
readjudicate, on the merits, the 
veteran's claim of service 
connection for arthritis of the left 
hip.  If the decision remains 
adverse to the veteran, the RO 
should provide him and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.    

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________         
_______________________________
        JOY A. MCDONALD			        N. R. ROBIN	
    Acting Veterans Law Judge,   			  Veterans 
Law Judge,
    Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

Citation Nr: 0212965	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  94-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for arthritis of the left hip.

2.  Entitlement to an effective date earlier than August 24, 
1992, for service connection for degenerative joint disease 
(DJD) of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the left knee.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1943.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a January 1996 decision, the Board denied the veteran's 
claim to reopen his claims for service connection for 
arthritis of the left hip and knee.  The veteran appealed the 
denial of this claim to the United States Court of Appeal for 
Veterans Claims.  In an August 1997 memorandum decision, the 
Court affirmed the Board's decision.  The Court further 
denied the veteran's motion for reconsideration in an October 
1997 order.  The veteran appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit.  In a 
September 1998 decision, the Federal Circuit Court vacated 
and remanded the lower Court's decision.  The United States 
Court of Claims for Veterans Appeals subsequently vacated and 
remanded the Board's decision in a December 1998 order.  In 
June 1999, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

During the pendency of this appeal, in a January 2000 rating 
decision, service connection was granted for DJD of the left 
knee.  Therefore, the issue of whether the veteran has 
submitted new and material evidence to reopen the claim for 
DJD of the left knee is no longer on appeal to the Board.  
The veteran has perfected his appeal of the rating currently 
assigned for his left knee disability and with the effective 
date of the award.  Therefore, these issues will be 
considered.

The issue of entitlement to service connection for arthritis 
of the left hip was previously denied in a June 1973 rating 
decision and the veteran did not file a timely appeal.  
Although the October 2001 supplemental statement of the case 
defined the issue as entitlement to service connection for a 
left hip disorder, rather than presenting the issue as 
whether new and material evidence had been submitted to 
reopen the claim, the issue has been addressed as such in 
former rating decisions and statements and supplemental 
statements of the case, and the veteran has been provided 
information regarding the evidence necessary to substantiate 
such a claim.  The Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in this 
claim.  If it is found that no new and material evidence has 
been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

In an October 2001 rating decision, the RO granted the 
veteran service connection for DJD of the right knee 
secondary to his service-connected DJD of the left knee.  The 
veteran subsequently perfected an appeal of the initial 
rating, his representative contending that he should be 
awarded a 20 percent rating for the disability.  In 
correspondence received in April 2002, the veteran indicated 
that he elected to undergo the Decision Review Officer (DRO) 
process with regard to this claim.  A June 2002 DRO decision 
granted the veteran a 20 percent rating for his right knee 
disability, effective from the date entitlement to service 
connection arose.  The rating decision stated that it was 
considered a full grant as a 20 percent rating was requested.  
See AB v. Brown, 6Vet. App. 35 (1993).  In July 2002, the RO 
notified the veteran of the DRO decision, included a copy of 
the decision, and advised him of his appellate rights.  This 
issue is not currently before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied service connection for a left hip disorder 
in a June 1973 rating decision; the veteran did not appeal 
within one year of the decision.  

3.  The evidence received since the June 1973 rating decision 
includes evidence that is not wholly cumulative, but is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  In April 1978, the Board denied entitlement to service 
connection for residuals of a left knee injury.

5.  The veteran filed an informal claim to reopen his claim 
for service connection for left knee arthritis on September 
23, 1982; he later filed and withdrew a similar claim in 
January 1987 and most recently filed a claim to reopen on 
August 24, 1992.

6.  The RO granted entitlement to service connection for DJD 
of the left knee, effective August 24, 1992, the date the 
veteran submitted a later claim to reopen the claim for 
service connection for DJD of the left knee.

7.  Entitlement did not arise prior to August 24, 1992.

8.  The veteran's DJD of the left knee is manifested 
primarily by subjective complaints of pain and objective 
evidence of no more than slight limitation of motion with 
pain on extremes of motion and no joint instability.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for arthritis of the left hip has not 
been submitted, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  The criteria for an effective date, prior to August 24, 
1992, for a grant of entitlement to service connection for 
DJD of the left knee, have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5103, 5103A, 5107, 5110, 7104 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 3.400 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for DJD of the left knee have not been met.  38 U.S.C.A. §§  
1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in an May 2001 
letter regarding his claim for service connection for left 
hip arthritis and in the supplemental statement of the case 
regarding his claims for an earlier effective date and an 
increased evaluation, issued in May 2001.  He has been sent 
other letters and information concerning evidence needed to 
support his claims.  There is no indication that there is any 
additional evidence that could be obtained that would be 
helpful in substantiating these claims.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

New and Material Evidence

Factual Background

The June 1973 rating decision denied the veteran's claim for 
service connection for a left hip disorder because there was 
no evidence of a left hip disability at the time.  The 
veteran did not submit a timely appeal of the decision.  

At the time of the June 1973 rating decision, the evidence of 
record included the veteran's service medical records.  His 
service medical records show he complained of vague pain in 
his left hip and rheumatism since the age of 9.  X-ray 
studies of the left hip joint revealed no evidence of injury 
or other orthopedic pathology.  He again complained of left 
leg pain in January and September 1943.  The diagnosis was 
left hip arthritis.

Also of record were March 1962 and May 1973 VA compensation 
examination reports which indicate that X-ray studies of the 
veteran's left hip were normal and that the examination was 
normal. 

The evidence added to the record since the June 1973 rating 
decision includes private treatment records and physician 
statements dating from May 1975 to December 1999.  These 
statements and treatment records indicate that the veteran 
was treated as early as May 1975 for diagnosed arthritis of 
the hips.  At that time, the physician reported that the 
veteran gave a history of the onset of arthritis in service.  
While the physician diagnosed arthritis of the hips (without 
the benefit of x-ray films), he did not relate the onset of 
arthritis to service.  October 1998 private X-ray studies 
showed mild degenerative changes to the left hip.  

April 2000 and August 2001 VA compensation examinations were 
also added to the record.  Significantly, the August 2001 
indicated tenderness to palpation over both hips.  However, 
the examiner found no evidence of significant abnormality of 
the left hip.

The veteran's testimony at his January 1993 personal hearing 
was also added to the record.  He testified that he had 
fallen and injured his left knee in service and also had left 
hip complaints during service that persisted after his 
discharge.  He walked with a cane because of both his left 
hip and left knee disabilities.

Analysis

Since the veteran did not timely appeal the June 1993 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2001).  
The claim for entitlement to service connection for left hip 
arthritis may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001). 

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim." Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

While the medical records show post-service diagnoses of 
arthritis of the left hip, none of this evidence relates the 
appellant's condition to his service.  It is true that the 
examining physician, in May 1975, noted the veteran's history 
of arthritis in service; however, he did not, in his 
diagnosis, provide any opinion that would relate the current 
arthritis of the left hip to service.  The newly submitted 
evidence, in light of the evidence of record, while credible 
as to the veteran's condition at the time of the examination, 
was not credible as to the veteran's condition in the early 
1940's as the physician's assessment was based on a 
recollection provided by the veteran, of events that occurred 
over 20 years earlier, and was not based on sound medical 
data.  As a result, this newly submitted evidence is not 
probative of the issue at hand and therefore does not 
constitute new and material evidence. See Evans, supra.

To conclude, new and material evidence has not been submitted 
to reopen the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is not reopened.  38 U.S.C.A. § 5108.

Earlier Effective Date

Factual Background

The Board denied entitlement to service connection for left 
knee arthritis in April 1978, finding there was no evidence 
of left knee arthritis and that the veteran's left knee 
pathology preexisted service and did not increase in severity 
during his active duty.  Subsequent to the Board's denial, on 
September 23, 1982, VA received the veteran's written 
statement that he wished to "amend his earlier claim for 
service connection for left knee arthritis.  The RO, in an 
October 1982 letter, advised the veteran that his claim had 
been denied in an April 1978 Board decision and that the 
decision was final.  The RO did not advise the veteran that 
he could submit new and material evidence to reopen his claim 
or of his appellate rights.  In January 1987, the veteran 
submitted his application for compensation or pension, 
indicating he fell in service and subsequently developed 
arthritis.  That same month, his then representative, on the 
veteran's behest, withdrew that portion of the claim 
requesting service connection. 

The veteran next attempted to reopen his claim in 
correspondence received August 24, 1992.  In connection with 
his claim, he later submitted a January 1993 private 
physician statement that he had arthritis in his knees and a 
December 1999 private medical opinion that his current DJD of 
the left knee was in all medical probability related to his 
inservice injury.  Based on this evidence, as well as an 
August 2001 VA examination report, a January 2000 rating 
decision granted service connection for DJD of the left knee 
with assignment of a 10 percent evaluation effective August 
24, 1992, the date of receipt of his reopened claim.  It was 
the determination of the RO that medical evidence submitted 
demonstrated that the current DJD of the left knee was 
probably related to the condition he was treated for in 
service.

Analysis

The veteran contends that his award of service connection for 
DJD of the left knee should be effective from September 23, 
1982, the date he initially attempted to reopen his claim as 
the RO failed to advise him to submit new and material 
evidence to reopen the claim or of his appellate rights.  He 
further contends that this constituted grave procedural error 
pursuant to Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999), and 
that the claim remains open from the date he initially 
attempted to reopen his service connection claim for the left 
knee disability.

As noted above, the Board most recently denied entitlement to 
service connection for left knee arthritis in an April 1978 
decision.  That decision by the Board was final on the basis 
of the evidence then of record and the claim could not be 
reopened and allowed in the absence of new and material 
evidence.  38 U.S.C.A. § 7104(b). 

Under the law and regulations, unless specifically provided 
otherwise in Title 38, United States Code, the effective date 
of an award of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a claim is 
reopened based on evidence other than service department 
records, the effective date of the grant of benefits sought 
is the date of receipt of the application to reopen or the 
date of entitlement, whichever is the later date.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii).

Assuming without conceding that the veteran's 1982 claim was 
not withdrawn in 1987 and remains open, the record 
nonetheless indicates that the submission of private medical 
statements in January 1993 and December 1999 is the first 
time VA obtained any medical evidence of current DJD of the 
left knee and a medical opinion of a nexus or link between 
the veteran's DJD of the left knee and his military service 
since the April 1978 decision.  

Although the veteran requests that the effective date be 
retroactive to September 23, 1982, the date of his first 
attempt to reopen his claim, his claim was based on evidence 
not within VA control or possession until at least January 
1993, when VA first received a medical diagnosis of DJD of 
the left knee.  As noted earlier, if a claim is reopened 
based on evidence other than service department records, the 
effective date of the grant of benefits sought is the date of 
receipt of the application to reopen or the date of 
entitlement, whichever is the later date.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii).  Under the 
circumstances, an effective date earlier than August 24, 
1992, the date assigned by the RO, is not warranted, as there 
is no evidence that entitlement arose prior to January 1993, 
the date VA initially received evidence of a current 
diagnosis of DJD of the left knee.  There is no legal 
authority for the Board to grant an effective date, prior to 
August 24, 1992, for service connection for DJD of the left 
knee.  38 U.S.C.A. §§ 1110, 1155, 5107, 5110, 7104; 38 C.F.R. 
§§ 3.321(b)(1), 3.400.

Initial Evaluation

Factual Background

The January 2000 rating decision awarded the veteran service 
connection for left knee DJD.  The award was based on his 
service medical records, subsequent private treatment records 
and VA compensation examinations.  A 10 percent evaluation 
was assigned based on those records.  The veteran has 
appealed the initial evaluation.  

H. W. Thomas, Jr., M.D., in a January 1993 letter, stated 
that the veteran was disabled due to arthritis disease in his 
knees.

During his January 1993 personal hearing, the veteran 
testified that his left knee hurt after an inservice injury 
and that it continued to hurt.  He denied any left knee 
swelling or instability and stated he used a cane, in part, 
because of his knee.

A December 1999 letter from Paul J. Goldman, M.D., indicates 
the veteran has severe degenerative joint disease in both 
knees and presently took Vioxx.  Laboratory data revealed no 
rheumatoid arthritis, lupus or gout.  Dr. Goldman opined that 
the veteran's left knee DJD could, in all medical 
probability, be related to his inservice left knee injury.

An April 2000 VA orthopedic examination report shows the 
veteran complained of left knee pain and that he walked with 
a cane.  Examination revealed that the left knee joint was 
tight without swelling or discoloration.  Left knee range of 
motion was 0 to 110 degrees with pain on full extension and 
flexion.  X-ray studies of the left knee were normal.  The 
diagnosis was left knee DJD with pain on full extension and 
flexion.

The August 2001 VA orthopedic examination report was prepared 
after the veteran's claims file was reviewed.  He complained 
of left knee pain.  Examination revealed minimal 
periarticular thickening with no local heat, fluid or 
crepitus.  Left knee flexion and extension were assessed as 
normal and there was no evidence of instability.  There was 
medial deviation of the left knee with no abnormal laxity.  
The diagnosis was traumatic left knee arthritis with minimal 
disability.  

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left knee DJD is currently evaluated as 10 
percent disabling, for traumatic arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code (Code) 5010.  Diseases under this Code 
are rated on limitation of motion of the affected parts, as 
degenerative arthritis.

Diagnostic Code 5003 rates degenerative arthritis on the 
basis of limitation of motion of the specific joint or 
joints.  When limitation of motion is noncompensable for a 
particular part, Diagnostic Code 5003 provides for a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  In addition, a 
separate rating for arthritis may be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees is rated as noncompensably disabling, flexion 
limited to 45 degrees warrants a 10 percent evaluation, a 20 
percent evaluation is warranted for flexion limited to 30 
degrees; and a 30 percent rating is assigned for flexion 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 5 degrees is rated as 
noncompensable; to 10 degrees, as 10 percent disabling; to 15 
degrees as 20 percent disabling; to 20 degrees as 30 percent 
disabling.  Extension limited to 30 degrees warrants a 40 
percent rating and to 45 degrees, a 50 percent rating.

In this case, the majority of the objective medical evidence 
shows no limitation of left knee motion.  The April 2000 VA 
examiner did find slight limitation of motion and with pain 
on the extremes of motion testing.  The August 2001 VA 
examiner has characterized the veteran's current left knee 
disability as minimal in severity.  Moreover, despite Dr. 
Goldman's statement that the veteran had severe DJD in his 
knees, the subsequent April 2000 X-ray studies of the left 
knee were normal.  Furthermore, Dr. Goldman, while providing 
an opinion, failed to include any objective data, such as 
range of motion studies, stability studies, nor other 
objective findings upon which an increase rating could be 
justified.

Considering all the evidence of record, the Board finds that 
the objective medical evidence of record does not satisfy the 
requirements for a higher evaluation under the provisions of 
Diagnostic Code 5003 as the preponderance of the objective 
medical evidence does not indicate left leg limitation of 
motion to a compensable degree.  Again, the Board 
acknowledges the veteran's complaints of pain, as well as the 
April 2000 findings of left knee flexion limited to 110 
degrees, with the examiner's observation of pain with the 
extremes of range of motion testing.  However, considering 
these factors in conjunction with the preponderance of the 
objective evidence that consistently shows no more than 
slight limitation of motion, as well as no X-ray evidence of 
degenerative changes, the Board finds that the preponderance 
of the evidence is against a rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Codes 5003, 5260 
and 5261.  As the preponderance of the evidence does not 
indicate limitation of motion to a compensable degree, the 
Board finds that the veteran's painful motion is adequately 
considered in the current evaluation.

In considering whether the veteran sustained any additional 
functional loss as a result of his left knee disability under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
Board again notes that only the April 2000 VA examination 
report indicated any objective evidence of painful motion or 
functional loss due to pain.  Nor has the veteran complained 
of weakness, fatigability or incoordination in his left knee 
and there is no objective evidence of such at the time of any 
of his VA examinations.  Moreover, the August 2001 examiner 
opined that the veteran's left knee DJD was minimal.  The 
Board finds these limitations adequately compensated by the 
current evaluation.  Considering the limitation of motion 
with pain on motion, the Board does not conclude that the 
veteran's disability picture more closely resembles the 
severity required for a rating greater than 10 percent.  38 
C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

A veteran who has arthritis and instability of the knee may 
be rated separately under Code 5003, degenerative arthritis, 
and Code 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Although the veteran's left knee 
disability is currently considered under both the provisions 
of Diagnostic Codes 5003 and 5257, there has been no 
objective evidence of joint instability.  Therefore the Board 
finds that the veteran's left knee DJD is more appropriately 
evaluated under Diagnostic Code 5003.  

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Diagnostic Code 5260, limitation 
of flexion of the leg; Diagnostic Code 5261, limitation of 
extension; and Code 5262, impairment of the tibia and fibula.  
However, as noted above, the medical evidence, including X-
ray studies, does not show tibial or fibular impairment.  Nor 
has any limitation of flexion or extension been demonstrated 
to a compensable degree.  Accordingly, the Board finds that 
these Codes are not more appropriate to evaluate the 
veteran's left knee.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993).

The Board notes that, although the veteran has appealed an 
initial decision for his left knee disability, the current 
disability rating is effective to the date he submitted his 
claim.  The evidence of record does not indicate that the 
current disability level is less severe than any other period 
during the veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

The Board also finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's left knee DJD has not necessitated frequent periods 
of hospitalization or resulted in marked interference with 
his employment.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for arthritis of the 
left hip is not reopened.

Entitlement to an effective date earlier than August 24, 
1992, for service connection for DJD of the left knee is 
denied.

An initial evaluation in excess of 10 percent for left knee 
DJD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 


